Citation Nr: 0603408	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for phytosis of the 
feet.

4.  Entitlement to service connection for tinea corporis of 
the trunk, abdomen, back and groin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of the right to initial consideration of the evidence 
by the RO.  Accordingly, having previously ordered additional 
development in November 2002, the Board remanded these issues 
in an action dated in September 2003.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).    

Review of the record discloses that the veteran has not been 
adequately informed as required by the VCAA.  Specifically, 
the veteran was never notified of any information and 
evidence not of record that is necessary to substantiate the 
claims, and was never specifically asked to provide any 
evidence in his possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board will 
therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with these issues.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conformance with DSM-IV criteria); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f) (2005).  Where it is determined that the veteran 
was engaged in combat with the enemy and the claimed stressor 
is related to such combat, the veteran's lay testimony 
regarding the claimed stressor is accepted as conclusive as 
to its actual existence, absent clear and convincing evidence 
to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but a claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The Board notes that there is conflicting evidence in the 
record as to whether the veteran was exposed to actual combat 
with the enemy while serving, apparently, as an aircraft 
mechanic in the Pacific theater during World War II.  The 
portions of his service records which are of record do not 
show any awards.  The veteran has, at various times, claimed 
to have been awarded four, seven, and nine Bronze Stars, as 
well as a Silver Star.  There is a one-page document, dated 
in July 1993, that appears to have been modified, which 
purports to show that the veteran received seven Bronze Star 
Medals.  Added at the bottom of that form is a handwritten 
note indicating seven Bronze Stars, one Silver Star, and four 
Presidential Unit Citations.  Further, it is not clear from 
the record that the awards the veteran claims are the Bronze 
Star Medal and the Silver Star Medal.  His references to such 
awards may have been to bronze star devices awarded in lieu 
of subsequent awards of, for example, campaign medals, or a 
silver star device in lieu of five subsequent awards.

The record indicates that the RO requested that the Marine 
Corps Historical Center provide a copy of all service 
administrative and personnel records, to include any awards 
or decorations, and a complete copy of all military medical 
treatment records.  The Marine Corps Historical Center 
responded that it holds only operational records, and that 
the requested records could be obtained from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
There is nothing in the record to indicate that any 
additional effort was made to obtain these records.  (Copies 
of three pages of the veteran's service personnel record were 
previously obtained from NPRC, but these records do not refer 
to awards or decorations.)

The record contains service medical records (SMRs), which 
appear to cover the entire period of the veteran's military 
service.  Also, as noted above, there are a few pages from 
the veteran's service personnel record showing the chronology 
of his military service, including that he joined Marine 
Aircraft Group 24 in November 1944, and transferred from that 
unit in September 1945, returning to the United States for 
discharge two months later.  However, these service personnel 
records appear to be incomplete, as there is no record of any 
awards received.  As noted, there is also no evidence that 
the veteran engaged directly in combat with the enemy.  On 
remand, the RO must attempt to obtain any missing military 
personnel and service medical records from the NPRC.  

The Board notes that the veteran has not identified any 
specific combat stressors which could be verified.  The 
veteran's military duties involved plumbing and aircraft 
maintenance.  Without clear evidence that the veteran was 
directly involved in combat, he must identify specific 
stressors, giving identifying information such as dates, 
places, and other personnel involved.  On remand, the RO must 
seek such specific information and, if warranted, action 
should be taken to verify the claimed combat stressors with 
the service department.  

Of record are several psychiatric evaluations of the veteran.  
The veteran was most recently diagnosed with a major 
depressive disorder, with a history of PTSD symptoms.  One 
earlier examiner specifically diagnosed PTSD.  However, 
because there is no evidence that the veteran was directly 
involved in combat with the enemy, and because no specific 
stressors have been identified and corroborated, that PTSD 
diagnosis is not valid for service connection purposes.  See 
Id.  The Board notes that prior to the diagnosis of PTSD, the 
veteran's home was struck by a tornado that killed his wife, 
destroyed their dwelling, and injured the veteran.  This 
traumatic event has been closely associated with the PTSD 
diagnosis, and with diagnoses of major depressive disorder.  
On remand, the veteran must be afforded a VA psychiatric 
evaluation for the express purpose of identifying specific 
diagnoses in accordance with DSM-IV, including identification 
of corroborated stressors, if any.

A VA audiological examination given in August 1999 indicates 
that the veteran currently has impaired hearing as defined by 
VA regulation.  See 38 C.F.R. §  3.385 (2005).  The veteran 
claims his hearing loss is attributable to his military 
service.  The Board notes that the veteran's separation 
physical examination reported whispered voice examination 
which revealed normal hearing acuity of 15/15.  On that 
basis, service connection was denied by the RO as not having 
originated in military service.  The Board notes that the 
veteran apparently served as an aircraft mechanic for at 
least part of his military service, and he avers he was 
exposed to weapons being fired in combat.  On remand, the RO 
must afford the veteran with a VA audiological evaluation 
intended to determine his current level of hearing acuity, 
and to solicit an opinion from an appropriately qualified 
medical specialist as to whether it is as likely as not that 
any current hearing loss can be attributed to noise exposure 
in service, or whether it is more likely that any current 
hearing loss is attributable to other causes.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate each of the veteran's 
specific service connection claims; 
(2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the 
veteran to provide any evidence in 
his possession that pertains to the 
claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio, 
16 Vet. App. at 187.

The RO must also afford the veteran 
an opportunity to identify any 
specific service-related stressors 
that he contends precipitated his 
claimed PTSD.  The veteran should be 
asked to identify stressors with 
specificity as to place, and to 
date, within a 30-day period, as 
well as identifying any eye-
witnesses who may be able to 
corroborate any claimed stressor(s).

2.  The RO should contact the 
National Personnel Records Center 
(NPRC) and any other appropriate 
sources to obtain any available 
service personnel and medical 
records that have not yet been 
obtained.  The RO must specifically 
attempt to determine by appropriate 
means any awards or decorations 
received by the veteran, or to which 
he is entitled.  

The RO should attempt to verify 
stressors identified by the veteran 
through the Marine Corps Historical 
Center, or other appropriate agency.

3.  After the above development is 
completed, the veteran should be 
afforded a VA psychiatric evaluation 
by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any 
psychiatric disorders present.  
Psychological testing necessary to 
determining whether the veteran has 
PTSD should be performed.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

4.  The veteran should also be 
afforded a VA audiological 
examination to determine the extent 
of any current hearing loss, and to 
elicit a medical opinion as to 
whether it is as likely as not that 
any hearing loss is attributable to 
any acoustic trauma the veteran may 
have been exposed to in service, or 
whether it is more likely 
attributable to other causes, 
including post-service hearing or 
head trauma, or advancing age.

The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation.  If the 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

